On Rehearing.
Howell, J.
A rehearing was granted in this case, because we doubted the application, in this instance, of the doctrine that where the party is compelled to resort to another suit to obtain redress, the injury caused by an interlocutory order must be held to be irreparable, and an appeal allowable.
After further reflection and examination, we conclude that it should' not be applied in this case, where the plaintiff has- appealed from an order allowing an intervenor, as owner, to bond the property provisionally seized herein. The right to do so is expressly conferred by law (sec. 2915 B. S.), and the judge, it would seem, had no discretion but to grant the order, the bond furnished taking the place of the *653property released. There can, therefore, be no irreparable injury resulting from the granting of the order. The law has provided ample remedy in case the order should not be properly executed. An appeal would be without practical benefit, as we would likewise have to recognize the right of the intervenor and mandate of the law.
It is therefore ordered that our decree herein, so far as it maintains the appeal of J. P. Fowler, be set aside, and that the said appeal be dismissed, with costs; and that, in other respects, the said decree remain undisturbed.
Morgan, J.
This case is now before us on its merits.
The appellant has assigned no errors in the judgment appealed from; has filed no brief; made no argument. We can not say that the district judge erred.
Judgment affirmed.